office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 cjlangley preno-105590-11 uilc date march to holly mccann chief specialty programs excise_tax program from stephanie bland senior technician reviewer passthroughs and special industries division branch subject separately_stated fees includible in the communications excise_tax base this chief_counsel_advice responds to your request for non-taxpayer specific assistance dated date this advice may not be used or cited as precedent issues whether the separately-stated fees and charges described herein are subject_to a the communications excise_tax under sec_4251 of the internal_revenue_code code does the answer change depending upon whether the underlying service is for b nontaxable services conclusions extended area service fees administrative charges regulatory program charges a and interstate primary carrier fees are includible in the tax_base for purposes of computing the sec_4251 tax municipal charges public right-of-way user fees are not includible in the tax_base for purposes of computing the sec_4251 tax because the fees and charges are separately_stated they are not included as b part of the underlying nontaxable services therefore the result is the same regardless of whether the underlying service is nontaxable preno-105590-11 facts you have identified a number of fees and charges fees that are associated with the provision of communications_services some of the fees and charges in question are mandatorily-imposed by state or local governments in these cases the communications service provider provider collects the fees and charges from the service subscriber customer and remits them to the respective governmental body other fees and charges are not mandatorily-imposed by the government but instead are imposed by the providers as a means to recapture or pass on certain costs for which the provider is responsible the fees are summarized as follows municipal charges public right-of-way user fees some municipalities impose mandatory fees for_the_use_of rights-of-way the fee provides the municipality with funds needed to recover the cost of administering the access to the right-of-way the fee typically covers inspection permit processing engineering traffic and other such expenditures that the municipality incurs as utility companies work on the right-of-way the provider collects the fee and remits it to the appropriate governmental body depending on the state and or municipality the fee may be applicable to residential and business lines isdn t-1 switched data and one-way dsl lines some municipalities assess the fee as a franchise fee and a state public_utilities commission then distributes the franchise revenue to the various municipalities others may assess it as a per telephone access line charge or percentage of revenue typically this fee is imposed on the provider and is not required to be passed on to the customer however the provider is allowed to recover these costs as a separately billed item extended area service eas fee state regulatory agencies sometimes authorize providers to charge a fee in order to provide service to customers that allows calls within one exchange to another exchange without a toll_charge in certain cases the charge is optional in other cases the charge may be mandated by a local public service commission an eas fee is a fee for service as such it is retained by the provider and is not remitted to a government authority and benefits the customer by expanding the local service area it is a fee in lieu of toll charges administrative charge this charge is applied per line per month by a provider to help defray various costs imposed on the provider by other telecommunications carriers including but not limited to charges imposed by local telephone communication providers for delivery of calls from the provider’s customers to the local telephone communication provider’s landline customers and for certain network facilities and services purchased from the local telephone communication providers the administrative charge is not required_by_law to be collected from the customer the administrative charge and the components used to calculate it are subject_to change preno-105590-11 regulatory programs charge this is a discretionary charge imposed by the provider that is not directly associated with the provided communication service the charge is not required to be collected by the provider from the customer instead it is a fee collected and retained by the provider to help cover costs related to funding and complying with various federal state and local_government mandates programs and obligations interstate primary carrier ipc fee ipc fees are discretionary charges allowed by the federal communications commission fcc and imposed by providers on multi-line business customers that do not have a primary or presubscribed interstate long distance carrier the ipc fee is a monthly charge that covers the costs of local facilities that link the customer to the network to make or receive interstate long distance calls it is a fee for service and is retained by the provider law and analysis sec_4251 imposes a tax on amounts paid for communications_services defined in sec_4251 as local_telephone_service toll_telephone_service and teletypewriter_exchange_service sec_4251 provides that the tax is paid_by the customer sec_4291 provides that the tax is collected by the provider in notice_2006_50 2006_1_cb_1141 the internal_revenue_service irs determined that customers are only required to pay the sec_4251 tax for local-only service as relevant herein sec_4252 provides that local_telephone_service means the access to a local telephone system and the privilege of telephonic quality communication with substantially_all persons having telephone stations constituting a part of such local telephone system and any facility or service provided in connection with a service described in above is the fee an amount_paid for local-only service to be an amount_paid for communications service a fee must be paid for a taxable service generally speaking the irs considers amounts paid for local-only service to be subject_to the sec_4251 tax sec_4 of notice_2006_50 provides that taxpayers are no longer required to pay the sec_4251 tax for nontaxable service sec_3 of notice_2006_50 defines the term nontaxable service as long distance and bundled service that is not local-only service sec_4 of the notice directs that the sec_4251 tax is imposed on amounts paid for local-only service sec_3 of notice_2006_50 defines local-only service as l ocal telephone service as defined in sec_4252 provided under a plan that does not include long distance telephone service or that separately states the charge for local service on its bill to customers the term also includes services preno-105590-11 and facilities provided in connection with service described in the preceding sentence even though these services and facilities may also be used with long distance service see for example revrul_72_537 1972_2_cb_574 telephone amplifier revrul_73_171 1973_1_cb_445 automatic call distributing equipment and revrul_73_269 1973_1_cb_444 special telephone as a result if a fee is characterized as local_telephone_service or provides a service in connection with local-only service -- even if also used with nontaxable long distance service -- it is subject_to tax the irs has provided guidance on two federally-mandated or authorized fees the subscriber line charge slc and the universal service fee usf section b of notice_2007_11 2007_1_cb_405 provides that the slc sometimes called the federal access charge the customer or subscriber line charge or the interstate access charge is an amount_paid for local_telephone_service and thus taxable the notice relies on revrul_87_108 1987_2_cb_260 which states that the slc is a flat-rate monthly charge authorized by the fcc and charged by local telephone_companies for access to their local exchange facilities for interstate use by long-distance carriers and customers because the slc itself does not give customers the right to make long distance calls revrul_87_108 reasons that the slc is an amount_paid in connection with local_telephone_service thus the notice holds that the slc is subject_to the sec_4251 tax as an amount_paid for local_telephone_service in contrast c of notice_2007_11 provides that the usf sometimes called the federal universal service fee or the universal connectivity fee is not an amount_paid for local-only service and thus is not taxable the usf is a mandatory contribution made to the fcc by providers that provide interstate and international telecommunications service to support various federal programs the notice reasons that the usf is charged to customers in connection with long distance service because it is paid_by providers that offer long distance service the tax treatment of federally-mandated or authorized fees depends on whether the fee is made in connection with local-only service like the slc the ipc fee appears to be an amount_paid in connection with local_telephone_service that does not by itself give customers the right to make long distance calls thus it is subject_to the sec_4251 tax as an amount_paid for local_telephone_service similarly the eas fee appears to be an amount_paid in connection with local_telephone_service while it expands the local service area it does not give customers the right to make long distance calls thus is the eas fee is subject_to the sec_4251 tax as an amount_paid for local_telephone_service unless another exception applies we further note that none of the fees at issue appear to be like the usf because none are paid in connection with long distance service preno-105590-11 the facts provide that all of the fees at issue except the ipc fee are mandated or authorized by state and local governments and are either based on an amount per telephone access line a percentage of revenue or a fee for service relating to local_telephone_service thus all of the fees are local in nature and are made in connection with local-only service thus the fees are amounts paid for local-only service and are therefore subject_to the sec_4251 tax unless a fee is characterized as a state_or_local_tax under sec_4254 accordingly we must consider whether any of the fees are properly characterized as taxes is the fee a tax under sec_4254 for purposes of calculating the tax_base sec_4254 provides that the tax_base that is the amount_paid for communications_services does not include the amount of any state_or_local_tax imposed on the furnishing or sale of the communications_services but only if the amount of the tax is separately_stated on the bill thus if a fee is a state_or_local_tax within the meaning of sec_4254 excluded tax and is separately_stated on the bill it is not subject_to the tax under sec_4251 in other words an excluded tax is not an amount_paid for communications_services under sec_4251 to determine whether a fee is an excluded tax we must consider whether the fee is a fee or a tax the relevant inquiry is to assess whether the charge is for revenue raising purposes making it a tax or for regulatory or punitive purposes making it a fee 205_f3d_130 4th cir citing 123_f3d_797 4th cir to aid this analysis courts have developed a three part test that looks to different factors what entity imposes the charge what population is subject_to the charge and what purposes are served by the use of the monies obtained by the charge valero pincite when the three-part inquiry yields an uncertain result the most important factor becomes the purpose behind the statute or regulation that imposes the charge in those circumstances if the ultimate use of the revenue benefits the general_public then revrul_77_472 1977_2_cb_379 as modified by revrul_78_154 1978_1_cb_361 holds that three categories of sales_taxes are not subject_to the sec_4251 tax because they are excluded taxes because the fees at issue have not been described as sales_taxes we assume that none of the fees fall under the exemptions identified in revrul_77_472 for examples of the application of the three-part test see 166_f3d_835 6th cir american landfill holding the charge at issue was a tax even though it was levied by an administrative agency instead of the state legislature and even though one purpose of the fee was to defray administrative costs because it served a broad public purpose of benefiting the entire community 967_f2d_683 1st cir holding the charge at issue was a fee not a tax because it was assessed by a regulatory agency placed in a special fund and was used to defray the regulatory agency’s costs but did not provide a general benefit to the public and 73_f3d_925 9th cir holding a charge at issue was a fee not a tax because it was not assessed by the legislature paid_by a small segment of the population to promote apple-growing in the state by promoting california apples and provided only an incidental benefit to the general_public preno-105590-11 the charge will qualify as a tax while if the benefits are more narrowly circumscribed then the charge will more likely qualify as a fee id in applying these rules to the fees in question it appears that the municipal charges public right-of-way user fees are taxes because they are imposed by a municipality and provide a benefit to the general_public these fees contain a public safety component promoting safety on public roads when the communications right-of-way is under repair that makes the fees more like taxes this is regardless of their actual allocation to the general fund or a specific fund and regardless of any actual use to defray administrative expenses cf 166_f3d_835 6th cir thus the municipal charges public right-of-way user fees are excluded taxes and are not part of the tax_base for purposes of computing the sec_4251 tax in contrast the eas fee appears to be a fee rather than a tax because it is retained by the provider although the eas fee arguably benefits the general_public it is not revenue raised by the government to benefit the public or to defray an agency’s regulation-related expenses rather it is a fee for service retained by the provider to defray the provider’s costs of providing local-only service to the customer it appears to be indistinguishable from the provider’s other costs of providing local-only service thus the eas fee is not an excluded tax and is subject_to the sec_4251 tax because it is an amount_paid in connection with local_telephone_service with regard to the administrative fees and the regulatory programs charges we note that these fees are discretionary and as their names suggest correlate to regulation- related expenses in addition these fees are not paid to the state_or_local_government but are retained by the provider to defray the provider’s costs of complying with various regulations thus the administrative fees and the regulatory programs charges are not excluded taxes and are subject_to the sec_4251 tax because they are amounts paid in connection with local_telephone_service does is matter if the underlying service is a nontaxable service as described above sec_3 of notice_2006_50 defines nontaxable service as long distance and bundled service long distance service is defined in sec_3 of notice_2006_50 as telephonic quality communication with persons whose telephones are outside the local telephone system of the caller bundled service as revised by sec_5 of notice_2007_11 is defined as l ocal and long distance service provided under a plan that does not separately state the charge for the local_telephone_service bundled service includes plans that provide both local and long distance service for either a flat monthly fee or a charge that varies with the elapsed transmission time for which the service is used telecommunications companies provide bundled service for both landline and wireless cellular service if voice over internet protocol service provides preno-105590-11 both local and long distance service and the charges are not separately_stated such service is bundled service you are concerned about a situation in which the provider bills the customer for bundled local and long distance service that does not separately state the charge for local_telephone_service but does separately state a fee such as the taxable slc on the bill in other words the underlying charges are for nontaxable services but the fee is for a taxable service if the fee is separately_stated it is not part of the nontaxable bundled service thus if the separately_stated fee itself is for a taxable service such as the slc the ipc fee and the eas fee then the fee is subject_to tax if the fee is for a nontaxable service such as the usf or is an excluded tax such as the municipal charge then such fee is not subject_to tax regardless of whether the underlying service is taxable or nontaxable this conclusion is further supported by the definition of local-only service in sec_3 of notice_2006_50 which provides that the term also includes services and facilities provided in connection with service described in the preceding sentence even though these services and facilities may also be used with long distance service emphasis added thus a fee for a service or facility used in connection with nontaxable service such as long distance may be subject_to tax if it is also used in connection with local_telephone_service such as the slc in revrul_87_108 1987_2_cb_260 discussed above see also b of notice_2007_11 2007_1_cb_405 in addition since at least providers have known that some fees are taxable because revrul_87_108 holds that the slc is taxable therefore an argument that providers generally do not calculate tax on a fee is unpersuasive further sec_4254 would not be necessary to exclude state and local_taxes from the tax_base if all taxes and fees were automatically excluded this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
